Cuyahoga App. No. 90575, 2007-0hio-6480. On relator’s motion for stay of court of appeals’ judgment. Motion denied.
On respondents’ motion for sanctions and attorney fees. Request for attorney fees granted. Appellee’s counsel shall submit a bill and documentation in support of the award of attorney fees within ten days of the date of this entry, and appellant may file objections to appellee’s bill and *1437documentation within ten days of filing of the bill.
Pfeifer, O’Connor, and O’Donnell, JJ., dissent and would not award attorney fees.